Citation Nr: 0840200	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1956 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in June 2008.  A transcript of 
the hearing has been associated with the claims file.


FINDING OF FACT

The veteran has not asserted that he is blind or that his 
visual acuity in both eyes is permanently impaired or 5/200 
or less as a result of a service-connected disability; the 
veteran does not have ankylosis of one or both knees or one 
or both hips, or loss of use of either hand or either foot as 
a result of a service-connected disability.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 3901, 3902, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.808 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In March 2004 the veteran was informed of the requirements 
for a grant for automobile or other conveyance and other 
adaptive equipment.  He was invited to submit or identify 
supportive evidence.  He was told how VA would assist him.  

With respect to the timing of VCAA notice, the Board observes 
that prior to the adjudication of his claim, the veteran was 
afforded notice that fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He has also been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative have 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Review of the record discloses that the veteran is in receipt 
of VA benefits for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; unstable angina, status 
post myocardial infarction, evaluated as 60 percent 
disabling; diabetes mellitus, evaluated as 10 percent 
disabling; and hemorrhoids, evaluated as noncompensably 
disabling.  The veteran's combined evaluation for 
compensation is 90 percent, and he has been in receipt of a 
total evaluation based on unemployability due to service 
connected disability since March 1979.

A VA treatment record dated in February 2005 indicates that 
the veteran had multiple medical problems, including 
diabetes, severe lower extremity peripheral vascular disease, 
coronary artery disease, chronic back pain, and chronic leg 
pain.  Physical examination of the lower extremities revealed 
calf muscle atrophy and loss of hair from the veteran's knee 
distally.  There were no palpable pedal pulses and sensory 
examination was decreased.  The veteran's balance was noted 
to be impaired, and he used a wall for support when he 
walked.  The examiner noted that the veteran was unable to 
walk very far and had to stop and rest due to numbness in his 
legs.  The diagnoses included diabetes, chronic back pain, 
bilateral lower extremity peripheral neuropathy, severe 
peripheral vascular disease, hypertension, coronary artery 
disease, and PTSD.  

A VA examination was carried out in September 2006.  The 
veteran's claims file was reviewed, and his service-connected 
disabilities were discussed.  With respect to the veteran's 
cardiovascular history, the examiner noted that the veteran 
was a long-term smoker.  He indicated that the veteran smoked 
from age 11 to age 61 and smoked up to three packs per day 
for many years.  The veteran reported that he resumed smoking 
at age 66 or 67 and smoked one half pack daily.  The examiner 
also noted that the veteran had longstanding hyperlipidemia, 
and the veteran reported that he was diagnosed with high 
cholesterol at age 30 or younger.  The examiner indicated 
that the veteran had his first myocardial infarction while on 
active duty in 1971 at age 36, a second in 1978 at age 43, 
and a third in 1996 at age 61.  The veteran reported that he 
took nitroglycerin tablets at least three times per week and 
described angina type chest pain.  The veteran's ejection 
fraction was noted to be 45 percent or lower.  

Regarding the veteran's peripheral vascular history, he 
described symptoms consistent with intermittent claudication 
dating to 1976.  He related a history of moderately severe 
pain and cramping in the calves when running and noted that 
the symptoms persisted and eventually required the use of a 
wheelchair in 1984 because walking 50 to 75 feet would cause 
devastating cramping pain in his legs.  The examiner noted 
that the record reflected arterial insufficiency in the 
veteran's legs dating more than 20 years previously.  

With respect to the veteran's diabetes mellitus, the examiner 
noted the veteran's report that the diagnosis was made in 
1969, though he indicated that he was unable to find medical 
records supporting that date.  He indicated that the veteran 
had never taken an oral hypoglycemic or insulin.  The veteran 
reported that he controlled his diabetes with diet alone.  
The examiner indicated that the veteran had never been 
hospitalized for diabetes or had ketoacidosis or episodes of 
hypoglycemia.  The veteran did not have visual difficulty and 
had never had symptoms consistent with diabetic neuropathy.  

The veteran reported a sensation of burning and tingling in 
his feet since the early 1980s and stated that when he walked 
barefoot he felt as if he was walking on gravel.  

In his discussion, the examiner noted that the veteran did 
have mild diabetes mellitus but had never required medication 
for control.  He indicated that the veteran's renal function 
was normal and that the veteran did not have diabetic 
retinopathy.  He stated that the veteran's arterial 
insufficiency affected mainly his lower extremities and that 
the veteran had severe claudication after walking 50 to 75 
feet, requiring the use of an electric wheelchair.  He 
indicated that the veteran had signs and symptoms of a severe 
peripheral sensory neuropathy.  However, he opined that the 
neuropathy is not secondary to the veteran's underlying 
diabetes but was secondary to his peripheral arterial 
disease.  Further, the examiner opined that coronary artery 
disease and peripheral arterial disease were most likely the 
result of the veteran's long history of excessive smoking, 
hyperlipidemia, and male gender.  

A May 2008 letter from M.K.J., D.P.M indicates that the 
veteran had been diagnosed with significant peripheral 
vascular disease with associated neuropathy and discomfort.  
He noted that it was difficult to determine the cause of his 
neuropathy and pain could be from either peripheral vascular 
disease or diabetes.  

At his June 2008 hearing, the veteran testified that he used 
a wheelchair because he could not walk more than 30 feet 
without numbness in his lower extremities.  He stated that VA 
issued him his first wheelchair.  He related that in 2000, 
his wife became ill and was unable to assist him.  He 
indicated that he purchased a van and equipped it with a lift 
because he lacked mobility.  

Analysis

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1) 
(2008).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips. 38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the veteran is not service-
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.

Returning to the basic requirements under 38 U.S.C.A. § 
3902(a)(b) and 38 C.F.R. § 3.808(b)(1), the Board notes that 
there is no demonstration of visual impairment, nor is there 
any showing of impairment regarding the veteran's hands.  
Rather, the central issue in the present case hinges on loss 
of use of the lower extremities.  In that regard, the 
evidence of record does reveal lower extremity disability 
causing significant functional limitation.  However, the 
evidence also shows that the veteran's lower extremity 
disability is not caused by a service connected disability.  
Rather, the VA examiner specifically stated that the 
veteran's peripheral neuropathy is related to peripheral 
arterial disease, which is the result of the veteran's long 
history of excessive smoking, hyperlipidemia, and male 
gender.  As such, the basic requirements for financial 
assistance in purchasing an automobile and/or adaptive 
equipment are not met.

The Board acknowledges that a private podiatrist has stated 
that the veteran's neuropathy and pain could be caused by 
either the peripheral vascular disease or diabetes.  However, 
this statement does not provide any discussion of the 
rationale underlying it.  There is nothing in the private 
physician's statement to suggest that he has any reasoning 
for entering this statement, aside from the veteran's request 
for an opinion.  A mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
To the extent that the examiner has competence in this field, 
the opinion is accorded little probative value.  

On the other hand, the VA examiner reviewed the claims file, 
discussed the relevant findings therein, obtained a complete 
history from the veteran and the record, and completed a 
thorough examination.  The examination included a discussion 
of the veteran's medical history in service and following 
discharge from service.  There is no indication that the 
examiner was not fully aware of the veteran's medical history 
or that he misstated any relevant fact.  The Board thus finds 
that this opinion to be of significant probative value.  

In summary, the evidence demonstrates that the veteran's 
lower extremity disability is not related to a service 
connected disability.  Accordingly, the requirements for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only are not met, and the claim is denied.


ORDER

Entitlement to automobile and adaptive equipment, or adaptive 
equipment only is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


